FILED
                           NOT FOR PUBLICATION
                                                                            AUG 26 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   19-30264

              Plaintiff-Appellee,                D.C. No.
                                                 3:17-cr-00013-TMB-1
 v.

MATTHEW JAMES SCHARBER,                          MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Alaska
                Timothy M. Burgess, Chief District Judge, Presiding

                       Argued and Submitted June 15, 2021*
                               Anchorage, Alaska

Before: RAWLINSON, CHRISTEN, and R. NELSON, Circuit Judges.

      Matthew Scharber appeals the district court’s order sentencing him to life in

prison after he pled guilty to: Conspiracy to Commit Kidnapping in violation of 18

U.S.C. § 1201(c); Kidnapping, in violation of 18 U.S.C. § 1201(a)(1) (two counts);

Carjacking, in violation of 18 U.S.C. § 2119; and Possessing, Brandishing, and

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Discharging a Firearm in Furtherance of a Crime of Violence, in violation of 18

U.S.C. § 924(c)(1)(A)(i)-(iii). We have jurisdiction pursuant to 28 U.S.C. § 1291.

We affirm. Because the parties are familiar with the facts, we recite only those

necessary to resolve the issues on appeal.

      1. The district court did not violate our mandate when it resentenced

Scharber on remand. See United States v. Scharber, 772 F. App’x 587 (9th Cir.

2019). We review de novo a district court’s compliance with a mandate. United

States v. Kellington, 217 F.3d 1084, 1092 (9th Cir. 2000). Upon receiving an

appellate court’s mandate, a district court “cannot vary it, or examine it for any

other purpose than execution.” Id. at 1093 (quoting In re Sanford Fork & Tool

Co., 160 U.S. 247, 255 (1895)). Generally, if we determine a district court erred

when imposing a sentence, we remand for resentencing on an open record,

“without limitation on the evidence that the district court may consider.” United

States v. Matthews, 278 F.3d 880, 885 (9th Cir. 2002). “Subsequent appellate

panels presume that this general practice was followed unless there is clear

evidence to the contrary.” United States v. Ponce, 51 F.3d 820, 826 (9th Cir. 1995)

(per curiam) (quotation omitted). If clear evidence specifies a limited remand, the

district court is constrained to the mandate’s terms. See id.




                                             2
      Our prior disposition does not contain a clear statement limiting the district

court to imposing a new sentence based on the same Sentencing Guidelines

calculation, minus the errors we identified. See id. Rather, we remanded “for

resentencing consistent with this disposition” without any other limiting language.

Scharber, 772 F. App’x at 587. Because there is no evidence that we constrained

the mandate’s terms, the district court acted within the scope of our mandate.

      2. The government argues Scharber waived his challenge to the district

court’s application of the Sentencing Guidelines, but we need not resolve that issue

because Scharber’s substantive challenge fails. “We review the district court’s

interpretation of the Sentencing Guidelines de novo, the district court’s application

of the Guidelines to the facts for abuse of discretion, and the district court’s factual

findings for clear error.” United States v. Garro, 517 F.3d 1163, 1167 (9th Cir.

2008) (citing United States v. Cantrell, 433 F.3d 1269, 1279 (9th Cir. 2006)).

      The parties dispute whether the district court erred by cross-referencing the

kidnapping Guideline with the attempted murder Guideline, which resulted in a 4-

level enhancement and a total offense level of 43. See USSG § 2A4.1(b)(7)(B).

The kidnapping Guideline has a base offense level of 32. Id. § 2A4.1(a). It cross-

references another offense:




                                            3
         If the victim was kidnapped, abducted, or unlawfully restrained during
         the commission of, or in connection with, another offense or escape
         therefrom; or if another offense was committed during the kidnapping,
         abduction, or unlawful restraint, increase to–
                 (A) the offense level from the Chapter Two offense guideline
                 applicable to that other offense if such offense guideline
                 includes an adjustment for kidnapping, abduction, or unlawful
                 restraint, or otherwise takes such conduct into account; or
                 (B) 4 plus the offense guideline applicable to that other offense,
                 but in no event greater than level 43, in any other case,
         if the resulting offense level is greater than that determined above.

Id. § 2A4.1(b)(7). The Commentary explains the court may apply any adjustment

“that can be determined with reasonable certainty.” USSG § 2A4.1, comment.

(n.4).

         Scharber contends the district court erred by applying subsection (B)

because attempted murder inherently includes an adjustment for kidnapping or

unlawful restraint. For the enhancement to apply, a restraint must “be made in the

context of an act which adds to the basic crime.” United States v. Old Chief, 571

F.3d 898, 901 (9th Cir. 2009) (quoting United States v. Mikalajunas, 936 F.2d 153,

156 (4th Cir. 1991). Here, Scharber held the victims at gunpoint while they were

bound and restrained, then drove them in their own vehicle with the windows

blacked out to Hatcher Pass where he shot them multiple times and abandoned

them. The kidnapping thus occurred “in connection with” the attempted murder,




                                             4
USSG § 2A4.1(b)(7), and “added” to that offense, Old Chief, 571 F.3d at 900–01.

The district court did not err by adding four levels pursuant to subsection (B).

      3. Scharber’s life sentence is substantively reasonable. “A substantively

reasonable sentence is one that is ‘sufficient, but not greater than necessary’ to

accomplish § 3553(a)(2)’s sentencing goals.” United States v. Crowe, 563 F.3d

969, 977 n.16 (9th Cir. 2009) (quoting 18 U.S.C. § 3553(a)). We review for abuse

of discretion the substantive reasonableness of a sentence, United States v.

Spangle, 626 F.3d 488, 497 (9th Cir. 2010), and may reverse only if left with “a

definite and firm conviction that the district court committed a clear error of

judgment,” United States v. Ressam, 679 F.3d 1069, 1086 (9th Cir. 2012) (citation

and quotation omitted). The nature and circumstances of Scharber’s crimes were

horrific. See 18 U.S.C. § 3553(a). As the district court recognized, it is only

through sheer luck that the victims survived. Yet after discovering his victims

survived, Scharber sent a message from jail requesting to have the “rats” “dealt

with.” The district court did not abuse its discretion by concluding the mitigating

circumstances did not outweigh the severity of Scharber’s crime. See Ressam, 679

F.3d at 1090.


      AFFIRMED.



                                           5